Citation Nr: 1806020	
Decision Date: 01/31/18    Archive Date: 02/07/18

DOCKET NO.  14-10 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for benign prostatic hypertrophy (BPH), to include as secondary to service-connected diabetes mellitus and coronary artery disease.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel





INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from May 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction of the Veteran's appeal was subsequently transferred to the RO in Oakland, California.

The Veteran appeared and testified before the undersigned Veterans Law Judge at a hearing held in August 2017.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded at this time to afford the Veteran a clarifying medical opinion.

As part of its duties to assist a claimant, VA may be required to provide a claimant with a medical examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However, once VA undertakes the effort to afford a claimant with an examination, VA must ensure that this examination is adequate.  Id.  A medical opinion is adequate when it is based upon consideration of the veteran's prior medical history and describes the disability in sufficient detail so that the Board's evaluation of the claimed disability will be fully informed.  D'Aries v. Peake, 22 Vet. App. 97, 104 (2008).  If an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).

In addition, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  If a medical opinion does not clearly address the relevant facts and medical science, the Board "is left to rely on its own lay opinion, which it is forbidden from doing."  Stefl, 21 Vet. App. at 124 (Citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

The Veteran was afforded a VA medical examination in January 2014.  The clinician who completed this evaluation ultimately opined that it was less likely than not that the Veteran's BPH was proximately due to or the result of the Veteran's service-connected diabetes, based primarily on a determination that the BPH condition preceded the diabetes condition.  However, this examination report does not contain any opinion regarding whether it is at least as likely as not that any service-connected disability has aggravated the Veteran's BPH.  In addition, the Veteran provided testimony indicating his belief that he had elevated blood sugars prior to the diagnosis of BPH.  Thus, he contends that the initial manifestations of diabetes were present prior to the finding of BPH.  Moreover, he alleges that service-connected coronary artery disease also plays a role in the development of BPH.  The examiner did not address this theory of causation during the VA examination.  Upon remand, the examiner should address this central question.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Thereafter, afford the Veteran a VA medical examination with an appropriate medical professional to determine the etiology of the Veteran's BPH.  The complete claims file should be made available to the examiner, including a copy of this remand, and the examiner should note review of the claims file in the examination report.  All tests and studies deemed necessary should be completed.  The examiner is asked to provide an opinion and complete rationale regarding the following items:

a)  Is it at least as likely as not that the Veteran's BPH is proximately due to or has been aggravated by the Veteran's service connected diabetes mellitus, to include treatment for diabetes?  For VA purposes, aggravation means increased in severity beyond the natural progression of the disease.  In providing this opinion, the examiner is asked to specifically address the medical treatise evidence that has been submitted by the Veteran.

b)  Is it at least as likely as not that the Veteran's BPH is proximately due to or has been aggravated by the Veteran's service connected coronary artery disease, to include treatment for coronary artery disease?  For VA purposes, aggravation means increased in severity beyond the natural progression of the disease.  In providing this opinion, the examiner is asked to specifically address the medical treatise evidence that has been submitted by the Veteran.

3.  After ensuring compliance with the items above, conduct any other development deemed necessary or raised by the record.

4.  Thereafter, readjudicate the Veteran's claim for service connection for BPH.  If the claim is not granted, provide the Veteran a supplemental statement of the case and allow an appropriate amount of time to respond before returning the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




